NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0218n.06

                                           No. 14-3291
                                                                                         FILED
                                                                                   Mar 19, 2015
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk

GUIQIN CHEN,                                          )
                                                      )
       Petitioner,                                    )
                                                      )      ON PETITION FOR REVIEW
v.                                                    )      OF A DECISION OF THE
                                                      )      BOARD OF IMMIGRATION
ERIC H. HOLDER, Attorney General,                     )      APPEALS
                                                      )
       Respondent.                                    )              OPINION
                                                      )


BEFORE: NORRIS, MOORE, and GIBBONS, Circuit Judges.

       ALAN E. NORRIS, Circuit Judge. Guiqin Chen, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of Immigration Appeals (“the

Board”) which dismissed his appeal from an Immigration Judge’s denial of his application for

asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).

                                                 I.

       Petitioner arrived in the United States in 2007 without being admitted or paroled. He

conceded removability below. According to his subsequent hearing testimony, petitioner left

China “seeking . . . freedom because China does not have freedom of speech, freedom of

religious belief.” Shortly after his arrival, he testified that he consulted an attorney in New York

about obtaining political asylum but was told that he did not qualify because he had not been

persecuted in his home country, a point that he does not contest on appeal.




                                            Page 1 of 9
                                                                                  Chen v. Holder
                                                                                    No. 14-3291


       After staying in New York for a few days, petitioner relocated to Kentucky. According

to him, he became a Christian on October 4, 2010 when he attended church for the first time with

his cousin’s wife. He told his parents, who remained in China, that he had become a practicing

Christian in January 2011.      He was baptized on June 5, 2011.         Petitioner’s asylum and

withholding of removal claims, as well as his claim under the CAT, are based upon his Christian

faith and his fear of persecution on that account should he return to China.

       Before rendering her decision, the Immigration Judge considered the following

evidentiary materials: petitioner’s hearing testimony; a letter from Betty Cutts, who studied

English and the Bible with petitioner; a letter from Reverend Thelma Oney, who baptized

petitioner and leads the church that he attends in Kentucky; various documents and country

reports concerning the treatment of Christians in China.

       In an oral decision, the Immigration Judge denied petitioner relief. With respect to his

asylum application, she noted that it was filed more than a year after his asserted entry into the

United States.    Thus, in order for it to be timely, petitioner must show that changed

circumstances warranted its consideration. See 8 U.S.C. § 1158(a)(2)(D)1. The Immigration

Judge cited a Board decision, Matter of T-M-H & S-W-C, 25 I. & N. Dec. 193 (2010), which

noted that waiting more than six months after a change in circumstances was unreasonable and

that shorter periods “would be considered on a case-by-case basis.” In this case, petitioner had

waited more than six months and the Immigration Judge therefore concluded that the application

for asylum was untimely.




       1
          A petitioner may alternatively show extraordinary circumstances related to the delay in
filing, but no such circumstances are claimed here.
                                                 2
                                                                                   Chen v. Holder
                                                                                     No. 14-3291


       Having disposed of the asylum claim, the Immigration Judge turned to withholding of

removal, which is not subject to the one-year limitations period governing asylum claims. In

order to prevail, petitioner must establish that his life or freedom would be threatened on account

of a protected ground if he returned to China: in this case his religious beliefs. Because

petitioner conceded that he had not been persecuted in the past, he is not entitled to a

presumption of future persecution. While the Immigration Judge deemed petitioner’s testimony

to be credible, she denied his withholding of removal claim for the following reasons:

       [N]otwithstanding that respondent is credible and has corroborated his attendance
       at church, respondent has not met his burden of establishing by a clear probability
       that he would be persecuted in China should he return. Respondent has provided
       nothing from his family or friends in China and only submitted articles about the
       Chinese policies and their fear of crackdown by the Chinese government on
       Christians. Respondent has not established by any evidence that he personally
       would be subjected to the practice of persecution should he return to China. He
       has not defined the house church that he would go to or shown by any evidence
       that as a result of his attendance that he would be subject to persecution.

The Immigration Judge went on to note that all of petitioner’s evidence was of a generic nature

and faulted him for not providing declarations from his family. Moreover, she observed that

“despite problems that are experienced in China, there are at least 50 to 70 million practitioners

that exist in China going to underground or home churches.”

       Finally, the Immigration Judge rejected his CAT claim based on the lack of testimony or

other evidence to show that he would more likely than not be tortured on his return. Petitioner

has subsequently abandoned that claim.

       The Board upheld the Immigration Judge’s decision and dismissed the appeal.               It

concurred that the asylum application was time-barred but went on to explain that “even

presuming for purposes of this appeal that the respondent is not time-barred from asylum, we

agree with the Immigration Judge’s ultimate determination that he did not demonstrate eligibility

                                                3
                                                                                   Chen v. Holder
                                                                                     No. 14-3291


for the forms of relief requested.” Echoing the Immigration Judge, the Board noted the lack of

specific, corroborating evidence showing that petitioner would personally be at risk based upon

his Christian faith. Unlike the Immigration Judge, however, the Board analyzed the asylum

claim on the merits despite initially agreeing that it was time-barred:

               In sum, upon our de novo review, we find that the respondent has not
       established eligibility for asylum. See Lin v. Holder, 565 F.3d 971, 975 (6th Cir.
       2009) (upholding Immigration Judge’s denial of asylum given that the applicant,
       despite being found credible, did not present sufficient corroboration to meet his
       burden of proof). As such, the respondent has necessarily failed to satisfy the
       higher burden for withholding of removal. We also note that the respondent does
       not raise any substantive claim for protection under the Convention Against
       Torture and, as such, that the application is not properly before us.

                                                 II.

       On appellate review, our task is to determine whether substantial evidence supports the

Board’s determination that petitioner failed to sustain his burdens of establishing eligibility for

asylum and withholding of removal. Ben Hamida v. Gonzales, 478 F.3d 734, 736 (6th Cir. 2007).

The Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et seq., instructs us that

“administrative findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). In short, sufficient evidence

exists, and we must affirm, if the findings are supported by “reasonable, substantial, and

probative evidence on the record considered as a whole.” Ramaj v. Gonzales, 466 F.3d 520, 527

(6th Cir. 2006) (quoting INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992)).

       Where, as here, the Board reviews the Immigration Judge’s decision and issues a separate

opinion, rather than summarily affirming the Immigration Judge’s decision, we review that

decision as the final agency determination. Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir.

2007). To the extent that the BIA has adopted the Immigration Judge’s reasoning, however, we


                                                 4
                                                                                   Chen v. Holder
                                                                                     No. 14-3291


also review the Immigration Judge’s decision. Khalili v. Holder, 557 F.3d 429, 435 (6th Cir.

2009). Questions of law are reviewed de novo, but substantial deference is given to the Board’s

interpretation of the INA and its applicable regulations. Morgan, 507 F.3d at 1057. “The

[Board’s] interpretation of the statute and regulations will be upheld unless the interpretation is

arbitrary, capricious, or manifestly contrary to the statute.” Id. (citation and internal quotation

marks omitted).

       With these precepts in mind, we consider petitioner’s asylum application and his request

for withholding of removal.

                                                A.

       An applicant for asylum must qualify as a refugee, which the INA defines as a person

unwilling or unable to return to his home country “because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular social group,

or political opinion.” 8 U.S.C. § 1101(a)(42)(A).        The Attorney General or Secretary of

Homeland Security retains discretion to grant asylum applications. 8 U.S.C. § 1158(b). The

applicant bears the burden of establishing that he is entitled to asylum. 8 C.F.R. § 1208.13(a).

Where, as here, the applicant has not suffered past persecution, he must show that he has a well-

founded fear of future persecution based upon his refugee status. That fear must be both

subjectively and objectively reasonable. Rreshpja v. Gonzales, 420 F.3d 551, 555 (6th Cir.

2005). In other words, he must actually fear persecution and must also show an “objective”

situation under which that fear can be thought reasonable. Id.

       In addition to these substantive considerations, an asylum seeker must demonstrate by

clear and convincing evidence that he filed his application within one year of his arrival in the

United States. 8 U.S.C. § 1158(a)(2)(B). Pursuant to the REAL ID Act of 2005, we lack

                                                5
                                                                                    Chen v. Holder
                                                                                      No. 14-3291


jurisdiction to review the denial of asylum applications unless they raise “constitutional claims or

questions of law.” 8 U.S.C. § 1252(a)(2)(D). When a petition for review challenges factual or

discretionary decisions, jurisdiction is lacking. Mandebvu v. Holder, 755 F.3d 417, 425-26 (6th

Cir. 2014); Al-Ghorbani v. Holder, 585 F.3d 980, 992 (6th Cir. 2009).

        As recounted earlier, the Immigration Judge concluded that petitioner had failed to show

that he had filed his application within one year—a point that he does not contest—nor had he

shown “the existence of changed circumstances which materially affect the applicant’s eligibility

for asylum or extraordinary circumstances relating to the delay in filing an application.”

8 U.S.C. § 1158(a)(2)(D); See Al-Ghorbani, 585 F.3d at 992.             The Immigration Judge’s

conclusion was fact-bound and did not rest upon a question of law. The Board affirmed this

conclusion based on the reasoning of the Immigration Judge.               Because the timeliness

determination does not involve a matter of either statutory construction or raise a constitutional

claim, we are without jurisdiction to entertain it on appeal and therefore dismiss his asylum claim

on that basis.

                                                B.

        We now consider petitioner’s contention that he is entitled to withholding of removal.

Pursuant to the INA, “the Attorney General may not remove an alien to a country if the Attorney

General decides that the alien’s life or freedom would be threatened in that country because of

the alien’s race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(A). However, the standard for entitlement to withholding of

removal is more stringent than that for asylum: “The applicant must provide evidence showing

that there is a ‘clear probability’ that his or her life would be threatened on account of race,



                                                 6
                                                                                      Chen v. Holder
                                                                                        No. 14-3291


religion, nationality, membership in a particular social group, or political opinion.” Ben Hamida,
478 F.3d at 741.

       As quoted earlier in this opinion, the Immigration Judge denied the withholding of

removal claim largely based upon her finding of insufficient corroborating evidence, a

conclusion echoed by the Board albeit in the context of petitioner’s asylum claim. Specifically,

the Immigration Judge and the Board faulted petitioner for not providing any evidence to support

his contention that he personally would be placed at risk based upon his religious beliefs if he

were to be repatriated. On appeal, he concedes that he did not do so, but argues that the

documentation that he provided about conditions in China is sufficient to establish a “pattern and

practice” of persecution by the Chinese government.          See 8 C.F.R. § 1208.13(b)(2)(iii)(A)

(applicant need not provide evidence that he would be singled out for persecution if he

“establishes that there is a pattern and practice” of persecution in his country of similarly situated

individuals).

       With respect to his failure to designate what house church he would attend in China, he

makes the argument that he defined the kind of church he would attend, although he did not

identify a specific church. He has, however, described the church he is attending in Kentucky,

which the Immigration Judge acknowledged.

       Turning to the lack of corroborating evidence in the way of statements from family

members, he notes that the Immigration Judge did not raise the issue of their availability. He

cites In Re S-M-J-, 21 I. & N. Dec. 722 (BIA 1997), for the proposition that the Immigration

Judge had an affirmative duty to ask him for the evidence she faulted him for not providing.

However, In Re S-M-J- explicitly avoids placing such a burden on the Immigration Judge. Id. at

727-28. Another case relied upon by petitioner, Lin v. Holder, 565 F.3d 971, 978 (6th Cir.

                                                  7
                                                                                   Chen v. Holder
                                                                                     No. 14-3291


2009), simply states that, where it is reasonable to expect corroborating information, that

material should be provided.

       Finally, petitioner faults the government for focusing on a single sentence from the

International Religious Freedom Report included in the record, which the Immigration Judge

cited in her decision: “despite problems that are experienced in China, there are at least 50 to 70

million practitioners that exist in China going to underground him churches.” Petitioner argues

that this figure is taken out of context and directs us to the Report itself, which provides as

follows:

       According to June 2010 State Administration for Religious Affairs statistics, the
       official Protestant population is 16 million. Government officials stated there are
       more than 50,000 Protestant churches registered under the Three-Self Patriotic
       Movement (TSPM), the state-approved Protestant patriotic association, and 18
       TSPM theological schools. The Pew Research Center estimated in 2007 that 50
       million to 70 million Christians practice in unregistered religious gatherings, also
       known as “house churches.”
In petitioner’s view, this evidence is not substantial enough to support the statement of the

Immigration Judge regarding the number of “underground” Christians. In short, he contends that

the characterization of the documentary record by the Immigration Judge and the Board was

overly selective.

       In this case, petitioner not only failed to provide corroborating evidence to the

Immigration Judge, he did not address this deficit to the Board despite knowing that the

Immigration Judge based her decision upon this evidentiary deficit. Moreover, petitioner neither

identified where in China he would live, nor did he produce evidence that he personally could

expect to be targeted.

       While we are sympathetic to petitioner’s desire to remain in the United States, he has

failed to meet the evidentiary burden required to establish entitlement to withholding of removal.

                                                8
                                            Chen v. Holder
                                              No. 14-3291


                                     III.

The petition for review is denied.




                                      9